                   THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA,
                         GREAT FALLS DIVISION

 DIANE HARRINGTON,
                                              Cause No. CV-18-125-GF-BMM
               Plaintiff,
       v.                                     ORDER GRANTING
                                              UNOPPOSED MOTION TO
 GREAT FALLS SCHOOL                           REPLACE COMPLAINT
 DISTRICT NO. 1, BOARD OF                     EXHIBIT 1 WITH REDACTED
 TRUSTEES,                                    VERSION

               Defendant.

      THE COURT, upon Plaintiff’s Unopposed Motion to Replace Complaint

Exhibit 1 With Redacted Version (Doc. 4) and for good cause shown pursuant to F.

R. Civ. P. 5.2(e)(1), IT IS HEREBY ORDERED that

       The Clerk of Court shall replace Complaint Exhibit 1 (Doc. 1-1) with the

redacted version of the same (Doc. 4-1) in all electronic and hard-copy records of

this matter.

      DATED this 23rd day of October, 2018.




 ORDER GRANTING UNOPPOSED MOTION TO REPLACE COMPLAINT EXHIBIT 1 WITH       –   Page 1
 REDACTED VERSION
